Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that “not turning on a fan (or, turning off a fan) because it is determined no ventilation is required (as taught by Burdett752) is not the same thing as turning on the household range hood in a standby status, without starting the suction device, when the pyrolysis process in the oven starts; and starting the suction device of the household range hood after a predetermined delay,” the examiner disagrees. Burdett752 states “if the IR index of the cooking surface or cooking medium of cooking equipment 114 is not greater than the average IR index when not in use (i.e., the energy level is low or zero), it is determined that no ventilation is required” paragraph [0051]. This suggests that the oven process may begin, but so long as the temperature is still low the operation of the suction device is delayed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Burdett (US 20090061752 A1, the examiner notes that this is a different Burdett than previously relied upon), hereinafter Burdett752, in view of Scott (US 3310046 A), hereinafter Scott.

Regarding claim 1, Burdett752 discloses a method of controlling an electrical household system comprising:
starting a process (“a user then activates cooking equipment 114” paragraph [0023]) in an oven (“Examples of cooking equipment 114 include, but are not limited to, stoves, cooktops, ovens, fryers, and broilers” paragraph [0017]), wherein the oven is connected or configured to be connected in signal communication to a household range hood having a suction device (“Controller 220 is coupled to IR sensor 214, exhaust fan 210, supply air fan 212, and/or cooking equipment 114” paragraph [0021]);
turning on the household range hood in a standby status, without starting the suction device, when the process in the oven starts (“Autonomous ventilation control method 500 begins in step 504 where the energy level of cooking equipment 114 is determined or where the activation of the equipment is otherwise determined… if the IR index of the cooking surface or cooking medium of cooking equipment 114 is not greater than the average IR index when not in use (i.e., the energy level is low or zero), it is determined that no ventilation is required. As a result, exhaust fan 210 is turned off if it is not already off and autonomous ventilation control method 500 proceeds back to step 504. If, however, the IR index of the cooking surface or cooking medium of cooking equipment 114 determined in step 504 is greater than the average IR index when not in use (or if the energy level is otherwise determined to be above a particular threshold), autonomous ventilation control method 500 proceeds to step 508 where the speed of exhaust fan 210 is a set to an idle rate. The idle rate may be, for example, a predetermined rate or a rate based on the measured IR index” paragraph [0051]); and
starting the suction device of the household range hood after a predetermined delay (“if the IR index of the cooking surface or cooking medium of cooking equipment 114 is not greater than the average IR index when not in use (i.e., the energy level is low or zero), it is determined that no ventilation is required” paragraph [0051] suggests that the oven process may begin, but so long as the temperature is still low the operation of the suction device is delayed) and varying a power to the suction device as a function of a communication signal from the oven, wherein said signal is correlated to the process in the oven (“If, however, the IR index of the cooking surface or cooking medium of cooking equipment 114 determined in step 504 is greater than the average IR index when not in use (or if the energy level is otherwise determined to be above a particular threshold), autonomous ventilation control method 500 proceeds to step 508 where the speed of exhaust fan 210 is a set to an idle rate. The idle rate may be, for example, a predetermined rate or a rate based on the measured IR index” paragraph [0051] emphasis added).

    PNG
    media_image1.png
    698
    572
    media_image1.png
    Greyscale

Burdett752 does not disclose wherein the process is a pyrolysis process.

However, Scott teaches wherein the process is a pyrolysis process (“This invention was conceived during the development of a built-in wall oven design that incorporates a high temperature self-cleaning oven cycle using the principle of pyrolysis for removing the food soil and grease spatter from the inner wall surfaces of the oven liner” column 1, line 14).

In view of Scott’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the process is a pyrolysis process as is taught in Scott, in the method disclosed by Burdett752.
One would have been motivated to include wherein the process is a pyrolysis process because inclusion of a pyrolysis process will simplify removal of food soil and grease splatter in the oven of Burdett752.

Regarding claim 5, Burdett752, as modified by Scott, discloses the method of claim 1, wherein after the predetermined delay, starting the suction device is performed when a temperature in the oven (“Cooking zone 116 may envelop an area adjacent to cooking equipment 114 or any portion of cooking equipment 114” paragraph [0020]) reaches a threshold (“if the IR index of the cooking surface or cooking medium of cooking equipment 114 is not greater than the average IR index when not in use (i.e., the energy level is low or zero), it is determined that no ventilation is required. As a result, exhaust fan 210 is turned off if it is not already off and autonomous ventilation control method 500 proceeds back to step 504. If, however, the IR index of the cooking surface or cooking medium of cooking equipment 114 determined in step 504 is greater than the average IR index when not in use (or if the energy level is otherwise determined to be above a particular threshold), autonomous ventilation control method 500 proceeds to step 508 where the speed of exhaust fan 210 is a set to an idle rate. The idle rate may be, for example, a predetermined rate or a rate based on the measured IR index” paragraph [0051]).

Burdett752, as modified by Scott, does not disclose a threshold between 350°C and 500°C. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Burdett752 discloses initiating starting the suction device only after a certain IR reading is attained, but does not specifically recite a threshold between 350°C and 500°C. Achieving a threshold between 350°C and 500°C is a results-effective variable because Burdett752 states “manual operation of the ventilation system typically results in the system being active at times when ventilation is not actually required. This needlessly wastes energy” (paragraph [0005]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the activation temperature, because the selection of activation temperature to achieve energy savings constitutes the optimization of design parameters, which fails to distinguish the claim.

Regarding claim 8, Burdett752 discloses an electrical household system, comprising: 
a household range hood comprising at least a suction device (“Air is drawn up through exhaust hood 116 via downward-facing opening 120 by an exhaust fan 210” paragraph [0020]); 
an oven configured to perform a process (“Examples of cooking equipment 114 include, but are not limited to, stoves, cooktops, ovens, fryers, and broilers” paragraph [0017]); 
an electronic control unit connected or configured to be connected in signal communication to the oven and to the suction device of the household range hood (“Controller 220 is coupled to IR sensor 214, exhaust fan 210, supply air fan 212, and/or cooking equipment 114” paragraph [0021]); 
wherein the electronic control unit is configured to: 
sense activation of the process in the oven or receive a communication signal from the oven concerning the activation of the process (“Controller 220 communicates with IR sensor 214 to observe the environment and determine IR index fluctuations in or about cooking zone 216. Controller 220 also communicates with exhaust fan 210 to control its speed and consequently the rate of ventilation of autonomous ventilation system 200” paragraph [0021]); 
turn on the household range hood in a standby status without starting the suction device when the process in the oven starts (“Autonomous ventilation control method 500 begins in step 504 where the energy level of cooking equipment 114 is determined or where the activation of the equipment is otherwise determined… if the IR index of the cooking surface or cooking medium of cooking equipment 114 is not greater than the average IR index when not in use (i.e., the energy level is low or zero), it is determined that no ventilation is required” paragraph [0051]); and 
start the suction device of the household range hood after a predetermined delay (“if the IR index of the cooking surface or cooking medium of cooking equipment 114 is not greater than the average IR index when not in use (i.e., the energy level is low or zero), it is determined that no ventilation is required” paragraph [0051] suggests that the oven process may begin, but so long as the temperature is still low the operation of the suction device is delayed) and varying a power to the suction device as a function of said communication signal (“If, however, the IR index of the cooking surface or cooking medium of cooking equipment 114 determined in step 504 is greater than the average IR index when not in use (or if the energy level is otherwise determined to be above a particular threshold), autonomous ventilation control method 500 proceeds to step 508 where the speed of exhaust fan 210 is a set to an idle rate. The idle rate may be, for example, a predetermined rate or a rate based on the measured IR index” paragraph [0051] emphasis added).

Burdett752 does not disclose wherein the process is a pyrolysis process.

However, Scott teaches wherein the process is a pyrolysis process (“This invention was conceived during the development of a built-in wall oven design that incorporates a high temperature self-cleaning oven cycle using the principle of pyrolysis for removing the food soil and grease spatter from the inner wall surfaces of the oven liner” column 1, line 14).

In view of Scott’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the process is a pyrolysis process as is taught in Scott, in the system disclosed by Burdett752.
One would have been motivated to include wherein the process is a pyrolysis process because inclusion of a pyrolysis process will simplify removal of food soil and grease splatter in the oven of Burdett752.

Regarding claim 9, Burdett752, as modified by Scott, discloses the electrical household system of claim 8, wherein the electronic control unit is configured to start the pyrolysis process in the oven (“The energy level of cooking equipment 114 may be determined by any suitable technique, including utilizing IR sensor 214 to determine the IR index of the cooking surface or cooking medium of cooking equipment 114 or determining the state/settings of equipment controls through a connection with controller 220” paragraph [0051]. The state/settings of the equipment are connected with the controller and are therefore part of the electronic control unit).

Regarding claim 11, Burdett752, as modified by Scott, discloses the electrical household system of claim 8, comprising: 
a communication network (Figure 2 shows a wired connection between 220 and the individual components of the system); 
wherein the household range hood and the oven are connected or configured to be connected in signal communication though the communication network (“Controller 220 is coupled to IR sensor 214, exhaust fan 210, supply air fan 212, and/or cooking equipment 114” paragraph [0021]).

Claims 6, 7, 12, 13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Burdett752, in view of Scott, and further in view of Siegel (US 6920874 B1), hereinafter Siegel.

Regarding claims 6 and 7, Burdett752, as modified by Scott, discloses the method of claim 1. 

Burdett, as modified by Hurko and Mainord, does not disclose:
wherein after the predetermined delay starting the suction device is performed when a smoke detector connected to the household range hood detects CO and/or CO2; or 
wherein the suction device is started at a minimum power and then the power of the suction device is adjusted as a function of smoke detection operated through a smoke detector connected to the household range hood.

However, Siegel teaches:
wherein starting the suction device is performed when a smoke detector connected to the household range hood detects CO and/or CO2 (“For example, the first rule would read: If the Temperature is Warm, the Humidity is Normal, Smoke is Normal, and CO is None: there is no need for ventilation and the fan speed should be set to OFF. However, in the next rule, where the CO level moves up to Low, the fan speed is set to HIGH, to attempt to flush the contaminant out” column 6, line 54); and
wherein the suction device is started at a minimum power (“If Temperature is WARM and Humidity is HUMID, turn fan on LOW” column 5, line 54) and then the power of the suction device is adjusted as a function of smoke detection operated through a smoke detector connected to the household range hood (“if smoke is Heavy or if CO is at the Hazard level, the fan is set to Maximum” column 9, line 30).

    PNG
    media_image2.png
    678
    430
    media_image2.png
    Greyscale

In view of Siegel’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein starting the suction device is performed when a smoke detector connected to the household range hood detects CO and/or CO2; and
wherein the suction device is started at a minimum power and then the power of the suction device is adjusted as a function of smoke detection operated through a smoke detector connected to the household range hood as is taught in Siegel, in the method disclosed by Burdett752.
One would have been motivated to include:
wherein starting the suction device is performed when a smoke detector connected to the household range hood detects CO and/or CO2; and
wherein the suction device is started at a minimum power and then the power of the suction device is adjusted as a function of smoke detection operated through a smoke detector connected to the household range hood because Siegel states “This disclosure relates generally to ventilating range hoods and, in particular, to a device that senses the air for the presence of certain hazardous elements and controls a variable speed fan in response to those elements, in such a way as to increase the comfort and safety of the surrounding area” (column 1, line 6). Therefore, including the features of Siegel will improve safety in Burdett752.

Regarding claims 12, 13, and 25, Burdett752, as modified by Scott, discloses the electrical household system of claim 8. 

Burdett752, as modified by Scott, does not disclose: 
a smoke detector connected in signal communication to the electronic control unit and configured to detect CO and/or CO2, 
wherein the smoke detector is installed on the household range hood;
wherein the household range hood further comprises a speaker.

However, Siegel teaches: 
a smoke detector connected in signal communication to the electronic control unit and configured to detect CO and/or CO2 (“For example, the first rule would read: If the Temperature is Warm, the Humidity is Normal, Smoke is Normal, and CO is None: there is no need for ventilation and the fan speed should be set to OFF. However, in the next rule, where the CO level moves up to Low, the fan speed is set to HIGH, to attempt to flush the contaminant out”); 
wherein the smoke detector is installed on the household range hood (“a sheet metal enclosure commonly known as a hood 11 connects to external venting ductwork through a plenum adapter 12. It contains a series of openings 14 through which the various air quality sensors 13 can be exposed to air in the ambient environment as well as to the air that is being drawn up through the ductwork by the fan 20”); and
wherein the household range hood further comprises a speaker (“If this condition should persist for more than a few seconds, an audible alarm 19 is sounded” column 4, line 47).

    PNG
    media_image3.png
    228
    509
    media_image3.png
    Greyscale

In view of Siegel’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
a smoke detector connected in signal communication to the electronic control unit and configured to detect CO and/or CO2; 
wherein the smoke detector is installed on the household range hood; and
wherein the household range hood further comprises a speaker as is taught in Siegel, in the system disclosed by Burdett752.
One would have been motivated to include: 
a smoke detector connected in signal communication to the electronic control unit and configured to detect CO and/or CO2; 
wherein the smoke detector is installed on the household range hood; and
wherein the household range hood further comprises a speaker because Siegel states “This disclosure relates generally to ventilating range hoods and, in particular, to a device that senses the air for the presence of certain hazardous elements and controls a variable speed fan in response to those elements, in such a way as to increase the comfort and safety of the surrounding area” (column 1, line 6). Therefore, including the features of Siegel will improve safety in Burdett752.

Claims 10 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Burdett752, in view of Scott, and further in view of Mansbery (US 20070158335 A1), hereinafter Mansbery.

Regarding claims 10 and 14, Burdett752, as modified by Scott, discloses the electrical household system of claim 9. 

Burdett752, as modified by Scott, does not disclose: 
wherein the electronic control unit comprises or is connected or is configured to be connected in signal communication to a remote device; 
wherein the remote device is configured to start the pyrolysis process in the oven; or 
wherein the electronic control unit is configured to be programmed to schedule pyrolysis in the oven.

However, Mansbery teaches: 
wherein the electronic control unit comprises or is connected or is configured to be connected in signal communication to a remote device (“the touchscreen interface 222 further includes a notepad, such as an electronic message center, suitably adapted to receive, store, and display messages written from one household member to another. In addition, the message center is further accessible from a remote location, such as, for example and without limitation, a remote desktop computer, a portable handheld device, a cellular telephone, a smart phone, an Internet kiosk, or the like” and “FIG. 22 suitably illustrates a template screen 956 showing an example screen wherein the user selects one of the chambers for self cleaning. As will be understood by those skilled in the art, the template screen 956 is suitably displayed on the touchscreen interface 222 using any means known in the art” and “Thus, the main screen 400 includes a my oven icon 402, a dimmer icon 404, date/time/calendar icon 406, a top oven light icon 408, a bottom light icon 410”); 
wherein the remote device is configured to start the process in the oven (“Beginning at step 916 of FIG. 21, a set start time screen 966, illustrated in FIG. 23, is suitably displayed to the user, requiring the user to input the desired start time for beginning the self clean operation of the selected chamber”); and
wherein the electronic control unit is configured to be programmed to schedule the process in the oven (“Beginning at step 916 of FIG. 21, a set start time screen 966, illustrated in FIG. 23, is suitably displayed to the user, requiring the user to input the desired start time for beginning the self clean operation of the selected chamber”).

In view of Mansbery’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
wherein the electronic control unit comprises or is connected or is configured to be connected in signal communication to a remote device; 
wherein the remote device is configured to start the process in the oven; and
wherein the electronic control unit is configured to be programmed to schedule the process in the oven as is taught in Mansbery, in the electrical household system disclosed by Burdett752.
One would have been motivated to include: 
wherein the electronic control unit comprises or is connected or is configured to be connected in signal communication to a remote device; 
wherein the remote device is configured to start the process in the oven; and
wherein the electronic control unit is configured to be programmed to schedule the process in the oven because including remote control and timed operation of other features in addition to the suction device will increase usability and user friendliness.

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Burdett752, in view of Scott, and further in view of Bucsa (US 20180253953 A1), hereinafter Bucsa.

Regarding claim 26, Burdett752, as modified by Scott, discloses the electrical household system of claim 11. 

Burdett752, as modified by Scott, does not disclose a volatile organic compound sensor in communication with the communication network and configured to detect volatile organic compounds and send a signal when a threshold is reached.

However, Bucsa teaches a volatile organic compound sensor in communication with the communication network (“the device may further contain one or more humidity sensors (to monitor the cooking process), volatile organic compounds (VOCs) sensors and/or particle sensors” paragraph [0103]) and configured to detect volatile organic compounds (“The cooking safety device 20A can also include other sensors that correlate data in case of possible fire when the detected temperature exceeds a maximum threshold for a period of time (CO.sub.2, smoke, etc)” paragraph [0048]) and send a signal when a threshold is reached (“the cooking safety device 20A sends an alarm signal 19 to the security panel 72” paragraph [0048]).

In view of Bucsa’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a volatile organic compound sensor in communication with the communication network and configured to detect volatile organic compounds and send a signal when a threshold is reached as is taught in Bucsa, in the system disclosed by Burdett752.
One would have been motivated to include a volatile organic compound sensor in communication with the communication network and configured to detect volatile organic compounds and send a signal when a threshold is reached because Bucsa states “The present invention can be implemented as a low-power and low-cost cooking safety device that can be external to the cooktops” (paragraph [0009]). Therefore, including the features of Bucsa will improve the safety of the cooking device of Burdett752.

Claims 28 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Burdett752, in view of Scott, and further in view of Mainord (US 5826520 A), hereinafter Mainord.

Regarding claim 28, Burdett752, as modified by Scott, discloses the electrical household system of claim 8. 

Burdett752, as modified by Scott, does not disclose turning on a light source to a colour indicative of the oven running the pyrolysis process and turning the light source off upon completion of the pyrolysis process.

However, Mainord teaches turning on a light source to a colour indicative of the oven running the pyrolysis process and turning the light source off upon completion of the pyrolysis process (“The orange indicating light comes on when the "Start Cycle" button is depressed, visually indicates that the cleaning cycle has begun. The door should not be opened while the cleaning cycle is in progress. To prevent this, a solenoid style electric door lock is powered, locking the door. The small, red light labelled "Oven Heater On" indicates when the oven heaters are powered. After the oven has reached cleaning temperature and run for the dialed amount of time set on the Cycle Timer, the cleaning cycle will end. The red, heater light will go off, the "Cycle Started" light will go off, the electric door lock de-energizes, and the oven will begin to cool down” column 14, line 5).

In view of Mainord’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include turning on a light source to a colour indicative of the oven running the pyrolysis process and turning the light source off upon completion of the pyrolysis process as is taught in Mainord, in the system of Burdett752.
One would have been motivated to include turning on a light source to a colour indicative of the oven running the pyrolysis process and turning the light source off upon completion of the pyrolysis process because an indicator light provides useful information to the user concerning the status of the system. 

Regarding claim 23, Burdett752, as modified by Scott and Mainord, discloses the electrical household system of claim 28, wherein the household range hood is connected to another appliance through the communication network (Figure 3 shows that the network may include more than one cooking appliance 114).

    PNG
    media_image4.png
    728
    566
    media_image4.png
    Greyscale


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Burdett752, in view of Scott, in view of Mainord, and further in view of Mikulec (US 20150226439 A1), hereinafter Mikulec.

Regarding claim 22, Burdett752, as modified by Scott and Mainord, discloses the household system of claim 28.

Burdett752, as modified by Scott and Mainord, does not disclose wherein the light source is configured to have adjustable power level based on one of a working time or function of the oven.

However, Mikulec teaches wherein the light source is configured to have adjustable power level based on one of a working time or function of the suction device (“the status light or lights 146 may turn on or off, or change color and/or intensity based on the speed of the fan 12” paragraph [0079]).

Burdett752, as modified by Scott and Mainord does not disclose a light with an adjustable power level. However, the court has held that adjustability, where needed, is not a patentable advance (In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954)). In this case, Mikulec shows that adjustability of the light based on a function of a device is sometimes needed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the light adjustable.

The examiner notes that Burdett752 discloses that the power level of the suction device is configured to have adjustable power level based on one of a working time or function of the oven (“If, however, the IR index of the cooking surface or cooking medium of cooking equipment 114 determined in step 504 is greater than the average IR index when not in use (or if the energy level is otherwise determined to be above a particular threshold), autonomous ventilation control method 500 proceeds to step 508 where the speed of exhaust fan 210 is a set to an idle rate. The idle rate may be, for example, a predetermined rate or a rate based on the measured IR index” paragraph [0051] emphasis added) and Mikulec teaches wherein the light source is configured to have adjustable power level based on one of a working time or function of the suction device (“the status light or lights 146 may turn on or off, or change color and/or intensity based on the speed of the fan 12” paragraph [0079]). The combination of these references will therefore result in a system wherein the light source is configured to have adjustable power level based on one of a working time or function of the oven.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejections under 35 U.S.C. 112 are resolved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bach (US 20130187781 A1) “the range hood includes one or more temperature sensors positioned over the cook top for measuring temperature of the heating elements below. If the measured temperatures(s) exceeds one or more predetermined temperature levels, either with or without a time delay, a notification and/or other remedial response is provided to a user of the appliance” and “For example, range hood 115 could also be configured to activate a fan, turn on a lamp, or take other responses once a certain temperature level on cook top 100 has been measured”
Kim (US 20170119207 A1) “terminal device may include a desktop computer, a laptop computer, a smartphone, a cellular phone, a tablet personal computer (PC), a navigation device, a portable game player, a personal digital assistant (PDA), and an electronic organizer”
Perry (US 3422809 A) “food soils deposited on the chamberforming walls are removed therefrom by pyrolytic action whereby a dust-like residue is formed which may be readily removed from the chamber by gentle wiping of the walls” and “Once the adjustment of switch 64 to a self-cleaning position has occurred, blower 63 is actuated”
Perl (US 3682156 A) “all normal baking and broiling operations can be performed and the oven additionally cleaned automatically by a high temperature cleaning cycle”
Wiseman (US 20070095822 A1) “A hood structure 30 is provided along an upper portion of the over-the-range oven 10, such as proximate the top wall of main body 14. Hood structure 30 includes fan 26 and outlet 22. Hood structure 30 is in flow communication with channel 20 such that air flow from channel 20 is directed into hood structure 30 and then exhausted from over-the-range oven 10”
Bales (US 4527542 A) “For cooking ovens, particularly the domestic self-cleaning type oven, ventilation systems have been provided which include means for flowing air over portions of the oven in order to maintain oven temperature below a maximum allowable temperature. In such arrangements, particularly those which are built into a wall, exhaust systems have been arranged to draw air in from the adjacent room and cause the air to flow over the oven sides for exhaust to the outside” and “if the soil in the oven 22 is heavy, the operator will generally prefer to vent the greater quantity of fumes generated out of doors through the proximity ventilation system”
Von Blanquet (US 4766880 A) “In place of a delayed opening of the covers, it is also possible to have a delayed starting of the fan following the operating of the drive for the covers”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799